Citation Nr: 1434899	
Decision Date: 08/05/14    Archive Date: 08/08/14

DOCKET NO.  09-33 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for herniated nucleus pulposus, stenosis, degenerative joint disease, and degenerative disc disease at the C5-C6 interspace.

2.  Entitlement to service connection for right shoulder myofasciitis with arthritis secondary to right cervical spine radiculopathy.


REPRESENTATION

Appellant represented by:	Penelope E. Gronbeck, Esq.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from May 1966 to May 1970.

This matter was originally before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Denver, Colorado Department of Veterans Affairs (VA) Regional Office (RO).  In March 2011, the Veteran appeared at a hearing before a Veterans Law Judge (VLJ) (who is no longer with the Board).  In April 2012, the Board issued a decision that denied appeals seeking  service connection for herniated nucleus pulposus, stenosis, degenerative joint disease, and degenerative disc disease at the C5-C6 interspace; and entitlement to service connection for right shoulder myofasciitis with arthritis secondary to right cervical spine radiculopathy.  

Pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F. 3d 1312 (Fed. Cir. 2013), the Board's April 2012 decision was identified as having been potentially affected by an invalidated rule relating to the duties of the VLJ that conducted the March 2011 hearing.  In order to remedy any such potential error, the Board sent the Veteran a letter notifying him of an opportunity to receive a new hearing and/or a new decision from the Board.  Subsequently, in an October 2013 letter, the Veteran's attorney requested to have the prior decision vacated and a Travel Board hearing be scheduled before a new decision is issued.  This decision satisfies that request.   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

As was noted, in an October 2013 letter, the Veteran has elected to have a Travel Board hearing at his local RO before a new decision is issued.  Because he is entitled to a hearing before the Board upon request, and because Travel Board hearings are scheduled by the RO, a remand is required.  See 38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.700(a) (2013).

The case is REMANDED for the following:

The AOJ should schedule the Veteran for a Travel Board hearing at the RO.  The case should thereafter be processed in accordance with established appellate practices.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



